Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered February 14, 1963 after a jury trial, convicting him of robbery and grand larceny (both in the first degree) and of assault in the second degree, and imposing sentence. Judgment affirmed. After the selection of the jury, during which defendant was represented by retained counsel, the defendant discharged his counsel. Although the jury had already been selected, the court adjourned the case several times for a total of a week to enable defendant’s family to obtain another attorney, but they were unable to do so. The court thereupon offered to assign counsel, but defendant refused to accept the counsel suggested by the court. The trial proceeded with defendant acting as his own counsel. Under the circumstances, the defendant waived his right to counsel and was not deprieved of a fair trial (People v. Gordon, 8 A D 2d 835, affd. 7 N Y 2d 942, remittitur amd. 7 N Y 2d 1047, cert. den. 363 U. S. 853; People v. Bai, 7 N Y 2d 152). Beldock, P. J., Kleinfeld, Christ, Brennan and Hill, JJ., concur.